DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2017/0076073 A1; already of record in IDS; hereinafter Abe) in view of Tohyama (US 2002/0091645 A1; hereinafter Tohyama), and in further view of Onsen (US 20180097958 A1; hereinafter Onsen).
With respect to claims 1 and 7-8:
	Abe teaches A controller for controlling a control target, the controller comprising: (See at least Abe: Abstract)
A method for managing a license of software used by a controller for controlling a control target, the method comprising: (See at least Abe: Abstract)
A non-transitory storage medium storing thereon a program for managing a license of software used by a controller for controlling a control target, the program causing the controller to perform: (See at least Abe: paragraph(s) [0044])
an obtaining unit comprising a hardware interface from which a unit of software, licensed to be used only by the controller, is obtained from an external device; (By disclosing, the information for specifying the program (unit of software) to be installed in the PLC 100 (program ID), the program data, and the number of units of the PLCs 100 capable of installing the program may be stored in the hard disk 308. In addition, the input device 132 accepts the input of information from the outside, and is constituted, for example, by buttons and the like. The connector 134 is provided for connecting with an external device including a recording medium such as a USB memory. See at least Abe: paragraph(s) [0039] & [0044])
a memory; and (See at least Abe: paragraph(s) [0006] & [0012])
a processor that executes the unit of software, wherein (See at least Abe: paragraph(s) [0043]-[0044])
the unit of software comprises 
a generation module that generates an execution right for authorizing only the controller to execute the unit of software, the execution right generated from first unique information stored by the controller in the memory, the first unique information for uniquely identifying the controller, and stores the generated execution right in the memory,... (By disclosing, the license information management device includes: an input device configured to accept an input of key information including information for validating a program in two or more control devices, the information corresponding to the number of units of the two or more control devices and the program; a communication device configured to transmit the key information input into the input device to an activation server; a storage device; and a controller configured to store the license information (execution right) in the storage device when the communication device receives, from the activation server, license information being information for making the program available in the two or more control devices. In addition, each PLC 100 (controller) downloads the program to be used for control of the FA system from the computer 300 (external device). More specifically, the user purchases a license for the program to be downloaded to the two or more PLCs 100. This causes the user to obtain the information (first unique information) for downloading the program (hereinafter, referred to as "key information") to the two or more PLCs 100. The key information is obtained by encryption of the data (generating an execution right) including, for example, the information for specifying the above program and the information for specifying the number of units of PLCs 100 (first unique information). See at least Abe: paragraph(s) [0006] & [0012])
...a check module that receives the generated execution right and generates second unique information from the generated execution right [at a predetermined timing after the generation of the execution right], the second unique information uniquely identifying the controller, and... (As stated above, and by further disclosing, each PLC 100 downloads the program (identifying the controller) to be used for control of the FA system from the computer 300. In addition, an example of the license information is the program data itself. If the program is encrypted to be stored in the computer 300, the license information may be the key for decrypting the program. See at least Abe: paragraph(s) [0028]-[0032])
	However, Abe does not teach ...at a predetermined timing after the generation of the execution right, and ...a comparison module that compares the first unique information and the second unique information and that prohibits use of the unit of software when the second unique information does not coincide with the first unique information.
Tohyama, directed to Software licensing system and thus in the same field of endeavor, teaches 
...a check module that receives the generated execution right and generates second unique information from the generated execution right at a predetermined timing after the generation of the execution right, (By disclosing, a "license term/number of times of use" is data indicating the time element of the license, in which the software provider sets "perpetual", "calendar period" "total duration of time of use" or "total number of times of use" for each application ID. In addition, in the license validity, there is included data pertaining to the current license status regarding each application ID. Furthermore, data to be written in the "remaining amount of the license" is comprised of the following: the "x" in the case where the usage-approval for the application ID is "perpetual"; a start date and time, and an end date and time in the case when the usage-approval is for the "calendar" period; a total remaining duration of time in the case when the usage-approval is for the "total duration of time of use"; and a remaining number of times of use in the case where the usage-approval is for the "total number of times of use". Furthermore , by thus making the "pass status" become "Currently Being Moved" (second unique information), the run-prohibit command data for the software corresponding to the application ID "a-1" is sent to the user terminal 4 based on the pass "1", and the software in question becomes unusable for the time being. See at least Tohyama: Abstract; paragraph(s) [0051]-[0053], [0078], [0090], [0104] & [0119])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the license information management device, license information management method, and program teachings of Abe to incorporate the software licensing system teachings of Tohyama for the benefit of providing a software license granting technique capable of eliminating illegal copying of the software for which approval of usage was granted to the user, motivating further improvements in the license information management. (See at least Tohyama: paragraph(s) [0008])
However, Abe and Tohyama do not teach explicitly ...a comparison module that compares the first unique information and the second unique information and that prohibits use of the unit of software when the second unique information does not coincide with the first unique information.
Onsen, directed to device, software installation method, and storage medium and thus in the same field of endeavor, teaches
...a comparison module that compares the first unique information and the second unique information and that prohibits use of the unit of software when the second unique information does not coincide with the first unique information. (By disclosing, the automatic setting software 309 acquires (generate) various information (second unique information) from the processing units again at a certain specific timing, and compares the acquired various information with the latest state of the image forming device stored in the external storage device 103 to thereby detect a state change. The specific timing may be, for example, a timing after a lapse of a predetermined time from a completion of recording the latest state.. a timing upon occurrence of any one of installation of firmware, ..change in setting values, installation of extension software.. a timing upon reactivation of an image forming device. Furthermore, data including firmware, application, a license file, an application setting value, a device setting value, and the like of an image forming device is described as "setting data", and only a software setting value may also be called as "setting data". See at least Onsen: paragraph(s) [0067], [0088], [0025] & [0033])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Abe and Tohyama to incorporate the device, software installation method, and storage medium teachings of Onsen for the benefit of managing (extension) software so as not to be able to be installed on an image forming device if there is no appropriate software license associated with identification information (e.g., identifier) of an image forming device.. (See at least Onsen: paragraph(s) [0007] & [0025]) 
With respect to claim 2:
Abe, Tohyama, and Onsen teach the controller according to claim 1, as stated above.
Abe further teaches wherein 
the hardware interface comprises a communication interface, (By disclosing, as to the program to be executed by the computer 300, the program may be downloaded from a higher-level host computer and the like through a network. The computer 300 further includes a communication interface (IF) 318 (hardware interface) for communicating with the PLC 100 (CPU unit 104) and the like. See at least Abe: paragraph(s) [0041])
the external device comprises a communication device that communicates with the controller using the communication interface, and (As stated above, and by further disclosing, each PLC 100 downloads the program to be used for control of the FA system from the computer 300 including a communication interface (IF). In addition, the input device 132 accepts the input of information from the outside, and is constituted, for example, by buttons and the like. The connector 134 is provided for connecting with an external device including a recording medium such as a USB memory. See at least Abe: paragraph(s) [0028], [0041] & [0044]; Figs. 1 and 3)
the obtaining unit downloads the unit of software from the communication device communicatively connected to the controller through the communication interface. (As stated above, see at least Abe: paragraph(s) [0006], [0028] & [0041])
With respect to claim 3:
Abe, Tohyama, and Onsen teach the controller according to claim 1, as stated above.
Abe further teaches wherein 
the hardware interface comprises a memory interface, (As stated above with respect to claim 2, see at least Abe: paragraph(s) [0041])
the external device comprises a memory card that is electrically connectable to the controller using the memory interface, and (By disclosing, the computer 300 also includes a keyboard 310 and a mouse 312 for accepting the operation from the user, a monitor 314 for presenting information to the user, and a connector 316. The connector 316 is provided for connecting with an external device including a recording medium 600 such as a universal serial bus (USB) memory. See at least Abe: paragraph(s) [0041] & [0044])
the obtaining unit obtains the unit of software from the memory card electrically connected to the controller through the memory interface. (By disclosing, each PLC 100 downloads the program to be used for control of the FA system from the computer 300. In addition, the program may be downloaded from a higher-level host computer and the like through a network. See at least Abe: paragraph(s) [0028], [0041] & [0044]) 
With respect to claim 6:
Abe, Tohyama, and Onsen teach the controller according to claim 1, as stated above.
Abe further teaches wherein the unit of software obtainable from the external device includes at least one of a program to be operated on firmware of the controller, a program to be added to the firmware, and data usable by the controller. (By disclosing, programs to be executed in a computer have come to be downloaded through networks, and to be activated by data downloaded through networks. In addition, the purchaser purchasing a plurality of the same models sends the secret number and the device identifier to the server so as to download the firmware program marked with the device identifier. See at least Abe: paragraph(s) [0002] & [0004])
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Tohyama in further view of Onsen, as applied to claim 1, and in still further view of Yabe (US 20150294093 A1; hereinafter Yabe).
With respect to claim 4:
Abe, Tohyama, and Onsen teach the controller according to claim 1, as stated above.
However, Abe, Tohyama, and Onsen do not teach wherein the processor deletes the execution right in the controller in response to transferring the obtained software from the controller to the external device.
Yabe, directed to management system, information processing device, management server, control method therefor, and program and thus in the same field of endeavor, teaches 
wherein the processor deletes the execution right in the controller in response to transferring the obtained software from the controller to the external device. (By disclosing, the license management server cannot issue license to the MFP as a transfer destination until it is confirmed that application and license (execution right) have been deleted from the MFP as a transfer source in order to prevent unauthorized utilization. See at least Yabe: paragraph(s) [0030])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Abe, Tohyama, and Onsen to incorporate the management system, information processing device, management server, control method therefor, and program teachings of Yabe for the benefit of preventing unauthorized utilization. (See at least Yabe: paragraph(s) [0030])
With respect to claim 5:
Abe, Tohyama, and Onsen teach the controller according to claim 1, as stated above.
Yabe, in the same field of endeavor, further teaches wherein the processor deletes the generation module and the check module in the controller in response to transferring the obtained software from the controller to the external device. (By disclosing, the license management server cannot issue license to the MFP as a transfer destination until it is confirmed that application (generation module and check module) and license have been deleted from the MFP as a transfer source in order to prevent unauthorized utilization. See at least Yabe: paragraph(s) [0030])

Response to Arguments
Applicant's arguments filed April 8, 2022 have been fully considered but they are not persuasive.
In response to applicant' s argument with respect to the 112(f) claim interpretation that the claims as amended do not recite generic placeholders and recite sufficient structure to perform the recited function, it is noted that the “hardware interface” is not supported by the original disclosure. It is recommended to amend an obtaining unit to read “an obtaining unit comprising a communication interface or a memory interface” instead. 
In response to applicant' s argument that Tohyama fails to disclose any processing of an execution right in order to generate a second unique information, or comparing first and second unique information to enable a licensed unit of software to be executed, it is noted that Tohyama reference teaches that the current status of license (i.e., license validity) is detected, for example, by accessing the user account database. See at least Tohyama: [0051]-[0052]. Also, Onsen reference teaches that various information (second unique information) is generated from the processing units again at a certain specific timing, and the acquired various information is compared with the latest state of the image forming device stored in the external storage device 103 to thereby detect a state change. See at least Onsen: paragraph(s) [0067] & [0088].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Birzer et al. (DE 10155752 A1) teaches licensing software modules for industrial controllers, regulators and/or computer systems, involves using software module carrying with it information regarding licensing requirement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685